Citation Nr: 0033158	
Decision Date: 12/20/00    Archive Date: 12/28/00

DOCKET NO.  99-17 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for residuals of 
intestine surgery.  

2.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for a burn injury of 
the left hand.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active duty for training from August to 
December 1974, and verified active duty service from May 1975 
to May 1979.  

By rating action in December 1996, the RO denied service 
connection for residuals of intestine surgery and a burn of 
the left hand.  A notice of disagreement was received in 
January 1997, and a Statement of the Case (SOC) was issued in 
February 1997.  However, the veteran did not perfect an 
appeal and the decision became final in December 1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 decision by the RO which 
found that new and material evidence had not been submitted 
to reopen the claims of service connection for residuals of 
intestine surgery and a burn injury of the left hand.  A 
videoconference hearing before Iris S. Sherman was held in 
August 2000.  


REMAND

Initially, the Board notes that additional evidence in the 
form of a private medical report was received at the Board 
within 90 days of certification and transfer of the veteran's 
claims file to the Board for appellate review.  VA 
regulations provide that an appellant will be granted a 
period of 90 days (following the mailing of notice to her/him 
that an appeal has been certified to the Board for appellate 
review and that the appellate record has been transferred to 
the Board), or until the date the appellate decision is 
promulgated by the Board, whichever comes first, during which 
the claimant may submit additional evidence.  38 C.F.R. 
§ 20.1304 (2000).  Significantly, any such pertinent evidence 
submitted:  

..., must be referred to the agency of 
original jurisdiction for review and 
preparation of a Supplemental Statement 
of the Case unless this procedural right 
is waived by the appellant or 
representative or unless the Board 
determines that the benefit, or benefits, 
to which the evidence relates may be 
allowed on appeal without such referral.  
Such waiver must be in writing or, if a 
hearing
on appeal is conducted, formally entered 
on the record orally at the time of the 
hearing.  

38 C.F.R. § 20.1304(c) (2000)  

The Board has carefully reviewed the evidence and procedural 
history of the case, and finds that the veteran has not 
waived his right to have the case referred to the RO for 
review and preparation of a Supplemental Statement of the 
Case.  

In his Substantive Appeal received in August 1999, the 
veteran reported that he received a bad conduct discharge 
from the United States Air Force in 1972.  In reviewing the 
evidentiary record, it appears that there has not been any 
attempt to confirm the veteran's claimed prior Air Force 
service or to obtain any pertinent service medical records.  
In Hayre v. West, 188 F.3d 1327 (Fed. Cir 1999), the U. S. 
Court of Appeals for Federal Circuit held that VA has a duty 
to obtain or attempt to obtain all of the veteran's service 
medical records.  As no attempt has been made to obtain these 
records, this should be accomplished prior to appellate 
review.  

At the videoconference hearing in August 2000, the veteran 
testified that he sustained third degree burns to his left 
hand in November 1976 while stationed in Korea.  The veteran 
stated that he had surgery on his left hand at Camp Casey, 
and was sent to a military hospital in Seoul, Korea for 
additional surgery.  (T p. 4).  He also reported treatment at 
Madigan hospital, Ft. Lewis, Washington in 1979.  (T p. 8).  
The veteran testified that he had surgery for intestinal 
problems at Allegheny General Hospital (AGH) in 1981 and at 
VAMC Oakland in 1982.  The veteran testified that he went 
into a coma and was brought to AGH by his sister who admitted 
him under her husband's name.  He testified that he was there 
for two months, but had lapsed into another coma prior to 
being discharged, and ended up at VAMC Oakland where a second 
surgery was performed.  (T p13).  These treatment records are 
not contained in the claims folder. 

In a letter received in September 2000, the veteran indicated 
that he had attempted to obtain records from AGH and the 
Oakland VAMC for his abdominal surgery in 1981 and 1982, but 
was unsuccessful.  The RO should also attempt to obtain all 
medical records from AGH for surgery in 1981 and records from 
the VA facility identified by the veteran.  The veteran also 
referred to Social Security "papers" that showed he was 
unable to work, and indicated that they were attached to the 
letter.  Although the veteran testified the previous month 
that he was currently employed as a janitor, further 
development should be undertaken to determine if he is or was 
receiving Social Security disability benefits.  If so, the RO 
should attempt to obtain copies of the decision and the 
medical records relied upon to award benefits.  

Additionally, current criteria provide that the Secretary 
shall assist the claimant in obtaining evidence necessary to 
substantiate his claim for benefits.  Veteran's Claims 
Assistance Act of 2000, Pub. L No. 106-475, § 3, 114 Stat. 
2096, __ (2000) (to be codified at 38 U.S.C. § 5103A).  This 
includes notifying the veteran of the type of evidence needed 
to support his request to reopen the claims of service 
connection for residuals of intestine surgery and a burn to 
the left hand.  

Finally, in light of the decision handed down by the U.S. 
Court of Appeals for the Federal Circuit (Federal Circuit), 
in Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998), the RO 
must reconsider the veteran's request to reopen his claims in 
accordance with the criteria found in 38 C.F.R. § 3.156 
(2000).  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to his claim, the case is 
REMANDED to the RO for the following development:  

1.  The veteran's service prior to 1974 
from which he alleges he received a bad 
conduct discharge should be verified, and 
any service medical or personnel records 
from this period should be obtained.

2.  The RO should comply with the duty to 
assist as provided for in the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, __ 
(2000) (to be codified at 38 U.S.C. 
§ 5103A) and as applicable to new and 
material claims. 

3.  The RO should again ask the veteran 
to identify all medical facilities where 
he received treatment prior, during and 
after service for stomach complaints and 
during and after service for burns of the 
left hand.  The dates of treatment should 
be indicated, and the unit to which he 
was assigned at the time of service 
treatment should be noted.  Thereafter, 
the RO should attempt to obtain all 
indicated records.  If any records are 
unavailable, this fact should be 
documented for the record.  With regard 
to service medical records, if feasible, 
the search should include inquiry to any 
individual facilities from which the 
veteran indicated treatment in service.  
Moreover, records of treatment during 
active duty training should be requested 
from the appropriate sources.  With 
regard to post service records, of 
particular interest are any reports from 
Allegheny General Hospital and VAMC 
Oakland for intestinal surgery in 1979 or 
in the early 1980's.

4.  The veteran should be asked to 
clarify whether he is currently receiving 
or has received Social Security 
disability benefits.  If so, the RO 
should obtain from the Social Security 
Administration the records pertinent to 
his claim for disability benefits as well 
as the medical records relied upon 
concerning that claim.  

5.  If new and material evidence is 
submitted to reopen the claim, the 
veteran should be afforded a VA 
gastrointestinal and skin examination.  
The claims folder must be made available 
to the examiners for review prior to the 
examinations.  The physicians should 
review the entire claims folder and all 
appropriate tests should be conducted.  
The examiners should indicate for the 
record that they have reviewed the claims 
folder. In formulating a response, the 
physicians should utilize the highlighted 
phrases which set forth the standard of 
proof necessary to grant a claim.  The 
physicians should describe all findings 
in detail and provide a complete 
rationale for all opinions offered.  If 
the physicians are unable to make any 
determination, they should so state and 
indicate the reasons.  The findings 
should be typed or otherwise recorded in 
a legible manner for review purposes.  

The gastrointestinal physician should 
provide an opinion as to the following 
questions:  

I.  What is the current diagnosis of 
any intestinal disability, and is it 
at least as likely as not that it 
had its onset during a period of 
military service?  If so, when did 
it have its onset?

II.  Is it indisputable that any 
current intestinal disability had it 
onset prior to the veteran's period 
of active duty from May 1975 to May 
1979?  Is it at least as likely as 
not that any currently diagnosed 
intestinal disability had its onset 
prior to the veteran's active duty 
training from August to December 
1974?  

III.  If an intestinal disability 
had its onset prior to service, is 
it at least as likely as not that 
any current intestinal disability 
increased in severity during 
service?  

IV.  If there was an increase during 
active duty from 1975 to 1979 of any 
intestinal disability, is it 
indisputable that the increase was 
due to the natural progress of the 
disease?  

The hand examiner should provide answers 
to the following questions:

Does the veteran have any residuals 
of burn scars on his left hand?  If 
so, is it at least as likely as not 
that any current left hand 
disability had its onset in service.  
What is the basis for your answer?  
The physician should describe all 
findings in detail and provide a 
complete rationale for all opinions 
offered.   

6.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
development requested herein above was 
conducted and completed in full.  In 
addition, the RO should assure that the 
provision pertaining to the duty to 
assist as provided for in the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, __ 
(2000) (to be codified at 38 U.S.C. 
§ 5103A) have been met.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If any VA examinations conducted do not 
include adequate responses to the 
specific opinions requested, the reports 
must be returned for corrective action.  
38 C.F.R. § 4.2 (2000).  

7.  After the requested development has 
been completed, the RO should 
readjudicate the veteran's request to 
reopen the claims of service connection 
under the criteria in 38 C.F.R. § 3.156, 
and consistent with the holding in Hodge.  
If the benefits sought on appeal remain 
denied, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and 
be given the opportunity to respond 
thereto.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV,

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



		
	Iris S. Sherman
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  

